DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 8, 10, 11, 17, 18, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040217880 to Clark et al.
Regarding claims 1 and 11, Clark discloses a method/system of subterranean drilling comprising: monitoring at least one drilling criteria at a surface of a wellbore (fig. 1; paragraphs 0015, 0040-41, and 0059; claims 47-49); communicating a marker signal (polling signal) to a bottom hole assembly 200 of a drill string upon meeting a condition (coupling efficiencies, fault diagnosis, distance, time, etc.) of the at least one drilling criteria (fig. 13; paragraphs 0079-82); and repeating the marker signal at least two consecutive times when the condition is met (paragraph 0082).
Regarding claims 7 and 17, the method and system of claims 1 and 11, wherein the drilling criteria comprises at least an absolute time (a pre-set time period – paragraph 0080), a relative time (time of use of the section of drill pipe) and an incremental drilling depth (related to the length of each section of drill pipe – paragraph 0078).
Regarding claims 8 and 18, the method and system of claims 1 and 11, wherein the condition comprises at least a unit distance (paragraph 0088; claims 48-49), an occurrence of a preset time duration (paragraph 0080), an advancement of the drill string a preset distance the lengths of each section of drill pipe are known and recorded as the drill string advances – paragraph 0078).
Regarding claims 10 and 20, the method and system of claims 1 and 11, determining, via a logic element (paragraph 0058), an occurrence of the condition, with the logic element being adapted to provide a signal to an operator upon occurrence of the condition, wherein the signal comprises at least a visual signal at the computer (paragraph 0059).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al in view of US 20160084077 to Lehr et al.
Regarding claims 2, 9, 12, and 19, Clark teaches the method/system from claims 1 and 11 above, wherein the marker/polling signal is received at the BHA (fig. 13 shows that the signal is sent to the MWD, which is in the BHA – paragraph 0040).  However, it is not specifically taught that the bottom hole assembly is adapted to determine a coordinate of the bottom hole assembly in response to the marker signal.
Lehr teaches a BHA similar to that of Clark, wherein it is further taught that it is adapted to determine a coordinate of the bottom hole assembly in response to signals (paragraphs 0026-28).  It would have been obvious to one of ordinary skill in the art, having the teachings of Clark and Lehr before him prior to the effective filing date of the claimed invention, to modify the BHA taught by Clark to include the adaptation of determining its coordinates of Lehr, in order to obtain the predictable result of knowing the location of the BHA with respect to the surface.
Regarding claims 3 and 13, the method and system of claims 2 and 12, further comprising communicating the marker signal to the bottom hole assembly during a period when the drill string is not advancing into the wellbore (paragraph 0079 of Clark states that the signals are transmitted when the bit/BHA are at the bottom of the borehole, which means the drill string is no longer advancing if it’s at the bottom).
Regarding claims 4, 5, 14, and 15, the method and system of claims 3 and 13, the marker signal is a non-digital signal, such as a mud pulse (paragraph 0074 of Clark).

Allowable Subject Matter
Claim 6 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.  The applicant argues that the polling signal of Clark cannot meet the claimed “marker signal” limitation because it is sent requesting a response but not in response to a drilling criteria condition being met at the surface.  While the applicant’s assertion may technically be correct when one considers only the very first polling signal that is sent when .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3676